DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/12/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kinsella et al. (Pub. No. US 2015/0370582 A1) [0004] lines 1-8 and [0020] lines 3-7 which is able to shows that a switch is part of the operating system kernel thus residing in the kernel space.
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 14 lines 5-8) a first set of memory resources dedicated to a first application and a second set of memory resources dedicated to a second application and different from the first set of memory resources, (Argument 2; Remarks pg. 14 lines 8-11) that the dedicated sets of memory resources and different from a managed set of memory resources, (Argument 3; Remarks pg. 15 lines 1-3) the first and second channel access the different first and second sets of memory resources dedicated to two different applications respectively.
With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, Fuller [0002] lines 1-2, [0004] lines 10-14, and [0051] lines 1-13 is able to shows that there can be a plurality for resource pools, that can be memory resources, where are resource pool can be dedicated to a workload type where an application can be considered a workload thus viewed that can have on resource pool for one/first application and another resource pool for another/second application workload type.
As to argument 2, Fuller [0002] lines 1-2, [0004] lines 10-14, and [0051] lines 1-13, [0075] lines 8-13, [0077] lines 1-8 and [0105] lines 2-10 which is able to show a plurality of pools of resources that are separate including resource pools dedicated to one specifically application and other external/managed resource pools as well.
As to argument 3, as seen argued above shows the association of specific application with a specific pool of memory resources, where as stated in applicant arguments and rejection below Olderdissen [0010] lines 4-6, [0015] lines 5-10, [0039] lines 3-6, [0041] lines 3-5, [0046] lines 1-9, [0047] lines 1-9 and [0048] lines 1-5 shows the links/channels between the network/protocol stacks of the associated application and its shared memory, thus together in light of Fuller showing the individual memory pools each associated with an application would be viewed as showing the plurality of individual channels to access the individual/dedicated memory resource pools. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (Pub. No. US 2019/0213044 A1), in view of Olderdissen (Pub. No. US 2006/0215697 A1), in view of Fuller et al. (Pub. No. US 2014/0068624 A1) in view of Gallezot et al. (Pub. No. US 2004/0105384 A1), and further in view of Kinsella et al. (Pub. No. US 2015/0370582 A1).

As to claim 1, Cui discloses a method for single entity buffer pool management for use with user space communication stacks, the method comprising:
establishing a pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows the initializing/establishing a pool of memory resources)
determining, based at least on a change in context of the plurality of applications, that more or less memory resources are required for the pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows being able to adjust size of resource pool, thus viewed as more or less memory resources are necessary, based on plurality of factors includes a number of application request and amount of memory required on each application, thus showing a plurality of application, to name a few thus viewed as also a change in the context of the application can result in a change in the number of application request and/or amount of memory required for the request).

Cui does not specifically disclose the pool of memory resources for the user space networking stacks; wherein the first application includes a first user space networking stack configured to access the first set of memory resources by a first channel coupled to the first set of memory resources dedicated to the first application, and the first user space networking stack includes at least a transport layer protocol, and wherein the second application includes a second user space networking stack configured to access the second set of memory resources by a second channel different from the first channel, wherein the second channel is coupled to the second set of memory resources dedicated to the second application; servicing the first user space networking stacks of the application in the user space and the second user space networking stack of the second application based on the established pool of memory resources, wherein the user space is different from the kernel space.

However, Olderdissen discloses the pool of memory resources for the user space networking stacks (Olderdissen [0041] lines 3-5 and [0047] lines 6-9; which shows the protocol/networking stacks running in the user space that has accessed to shared memory, viewed as a pool of memory resources),
wherein the first application includes a first user space networking stack configured to access the first set of memory resources by a first channel coupled to the first set of memory resources dedicated to the first application, and the first user space networking stack includes at least a transport layer protocol, and wherein the second application includes a second user space networking stack configured to access the second set of memory resources by a second channel different from the first channel, wherein the second channel is coupled to the second set of memory resources dedicated to the second application (Olderdissen [0010] lines 4-6, [0015] lines 5-10, [0039] lines 3-6, [0041] lines 3-5, [0046] lines 1-9 and [0047] lines 1-9, [0048] lines 1-5; which shows that there are a plurality of applications and that the protocol/networking stack being associated with the applications in the user space where the stacks containing TCP layer thus viewed as including a form of transport layer protocol, where the protocol stacks have accessed to the shared memory thus have a channel/link to the pool of memory resources, where it is seen specifically disclosed below the specifics of the different applications have different resources pools thus together can be seen as  that the networking/protocol stacks can be tied to each different application to its individual resource pool which in light of the plurality of application can also including plurality of networking/protocol stacks viewed as different networking/protocol stacks that can be associated with the different applications and different channels/links to the different pools);
   servicing the first user space networking stacks of the application in the user space and the second user space networking stack of the second application based on the established pool of memory resources, wherein the user space is different from the kernel space (Olderdissen [0015] lines 1-4, [0039] lines 3-6, [0041] lines 3-5,  [0047] lines 1-9 and [0053] lines 1-3; which shows the separate user space and kernel space where the user space includes networking/protocol stacks that can have access to shared memory, viewed as pool of memory resources, where information stored in the memory can be used by the protocol stack thus viewed as a form of providing service to the first and second protocol/networking stacks seen disclosed above)

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Olderdissen showing the associated networking/protocol stacks in the user space, into the resource pool management system of Cui, for the purpose of increasing usability by providing for improvements in the communication between the stack and the application, as taught by Olderdissn [0047] lines 1-9 [0049] lines 1-4

Cui as modified by Olderdissen does not specifically disclose the pool of memory resources comprising (i) a managed set of memory resources associated with the single entity, the single entity comprising a driver, and (ii) one or more dedicated sets of memory resources different from the managed set of memory resources and including a first set of memory resources dedicated to a first application and a second set of memory resources dedicated to a second application and different from the first set of memory resources; and adding or removing, via an allocation of the managed set of memory resources, resources within one or more of the one or more dedicated sets of memory resources in response to the determining.

However, Fuller discloses the pool of memory resources comprising (i) a managed set of memory resources associated with the single entity, the single entity comprising a driver, and (ii) one or more dedicated sets of memory resources different from the managed set of memory resources and including a first set of memory resources dedicated to a first application and a second set of memory resources dedicated to a second application and different from the first set of memory resources (Fuller [0002] lines 1-2, [0004] lines 10-14, and [0051] lines 1-13, [0075] lines 8-13, [0077] lines 1-8 and [0105] lines 2-10; which shows that the pool of resources comprises managed set of resources, where resources can be owned associated with a driver, and dedicated set of resources pools associated with a workload that can be tied to an application where there can be a plurality of resource pools associated with different workload types thus tied to different applications, where it is seen specifically disclosed above the specifics of user space associated with the plurality of software application):
adding or removing, via an allocation of the managed set of memory resources, resources within one or more of the one or more dedicated sets of memory resources in response to the determining (Fuller [0051] lines 1-13 and [0124] lines 3-11; which shows the sharing/moving/loaning resources from one manages set of resource pools to another resource pool, where the resource pools can be managed and dedicated to specific application, where it is disclosed specifically above that adjusting/sharing/loaning resources associated with a resource pool can be based on a plurality of determined factors).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Fuller, showing the plurality of managed and dedicated resource pools, into the resource pool management system of Cui and modified by Olderdissen, for the purpose of improving efficient resource utilization by allowing for specific resource budgeting for specific workloads, as taught by Fuller [0051].

Cui as modified by Olderdissen and Fuller does not specifically disclose wherein the first channel and second channel are both communicatively coupled to a flow switch that resides outside the pool of memory resources and further coupled to the first set of memory resources dedicated to the first application and the second set of memory resources dedicated to the second application.

However, Gallezot discloses disclose wherein the first channel and second channel are both communicatively coupled to a flow switch that resides outside the pool of memory resources and further coupled to the first set of memory resources dedicated to the first application and the second set of memory resources dedicated to the second application (Gallezot [0025] lines 2-8, [0043] lines 1-8 and [0045] lines 1-2 and Fig. 3 ; which is able to show the connection/coupled flow switch tied to shared memory resource/shared pool of memory resources, viewed as the first and second dedicated memory resources seen specifically disclosed above, and while the shared resources make up part of the flow switch other structures/queues make it up as well thus the switch resides outside of the memory resources as well, where the flow switch is also connected to plurality of input output ports, thus viewed as coupled/connect to those specific types of plurality of communication channels, which in light of above disclosed information can be viewed as channels associated with the plurality of application and their network/protocol stacks with channels/communication links to shared memory resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gallezot showing the connection of a flow switch to a shared pool of memory resources, into the shared pool of memory resources utilization of Cui as modified by Olderdissen and Fuller for the purpose of increasing usability by being able to controlling the flow of data that is being switched or routed, as taught by Gallezot [0010] lines 1-6 and [0025] lines 2-8.

Cui as modified by Olderdissen, Fuller and Gallezot does not specifically disclose the flow switch that resides in a kernel space where an operating system is executed and the flow switch is outside the pool of memory resources.

However, Kinsella disclose the flow switch that resides in a kernel space where an operating system is executed.  (Kinsella [0004] lines 1-8 and [0020] lines 3-7; which is able to shows that a switch is part of the operating system kernel thus residing in the kernel space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kinsella showing the switch residing in the kernel space, into the kernel space of Cui as modified by Olderdissen and Fuller and Gallezot for the purpose of helping to increase usability by being able to prevent unauthorized access to the OS and kernel process as taught by Kinsella [0024] lines 4-11.


As to claim 2, Cui discloses wherein the determining that the more or less memory resources are required for the pool of memory resources comprises determining a number of applications that require access to the one or more dedicated sets of memory resources (Cui [0028] lines 1-12; which shows that the resource pool size is adjusted based on rules that can be associated with the number of application request and number of CPUs required on each application thus can be viewed as tied to the number of applications accessed the memory resources, where it is disclosed specifically above dedicated resource pools associated with applications).

As to claim 3, Cui discloses wherein the adding or the removing of resources comprises the adding of resources in response to the determining of the number of applications that require the access to the one or more dedicated sets of memory resources has increased (Cui [0028] lines 1-12; which shows the adjustment of the size of the resource pool based on a plurality of rules that can include number of application request, thus viewed when more application request and require access to the pool of resources an increase of resources is determined, where it is disclosed specifically above dedicated sets of resource pools associated with application).

As to claim 4, Cui discloses wherein the determining that the more or less memory resources are required for the pool of memory resources comprises determining an instantiation of an additional application (Cui [0028] lines 1-12; which shows the adjustment in the size of the resource pool based on a plurality of rules including but not limited to the number of application request and the number of CPUs required for each application these can be viewed as reflecting the instantiation of a new application that request access to the resource pool thus when more/additional application request are made more resources are needed for the resource pool).

As to claim 5, Cui discloses wherein the determining that the more or less memory resources are required for the pool of memory resources comprises determining a change in operational context for an instantiated application (Cui [0028] lines 1-12; which shows a plurality of rules associated with the adjustment of size for the resource pool, where it is viewed that a change in operational context for an instantiated application would also include a change in the application request, amount of memory or cpu required for the application and thus fall into the rules seen for changing the resource pool size).

As to claim 15, Cui discloses a non-transitory computer readable apparatus comprising a storage medium having a computer program stored thereon, the computer program comprising a plurality of instructions configured to. which when executed by a processor apparatus, cause a computerized apparatus is configured to: establish a first pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows the initializing/establishing a pool of memory resources);
based at least on the service, determine that at least one of more or less memory resources are required for the first pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows being able to adjust size of resource pool, thus viewed as more or less memory resources are necessary, based on plurality of factors includes a number of application request and amount of memory required to name a few thus viewed as connect to the service disclosed in more detail below).


Cui does not specifically disclose the pool of memory resource for a first user space networking stack included in a first application that is configured to access the first pool of memory resources by a first channel within a user space, wherein the first user space networking stack includes at least a transport layer protocol, and a second user space networking stack included in a second application and configured to access another pool of memory resource by a second channel different from the first channel; service the first user space networking stack based on the first pool of memory resources.

However, Olderdissen disclose the pool of memory resource for a first user space networking stack included in a first application that is configured to access the first pool of memory resources by a first channel within a user space, wherein the first user space networking stack includes at least a transport layer protocol, and a second user space networking stack included in a second application and configured to access the another pool of memory resource by a second channel different from the first channel (Olderdissen [0010] lines 4-6, [0015] lines 5-10, [0039] lines 3-6, [0041] lines 3-5, [0046] lines 1-9 and [0047] lines 1-9, [0048] lines 1-5; which shows that there are a plurality of applications and that the protocol/networking stack being associated with the applications in the user space where the stacks containing TCP layer thus viewed as including a form of transport layer protocol, where the protocol stacks have accessed to the shared memory thus have a channel/link to the pool of memory resources, where it is seen specifically disclosed below the specifics of the different applications have different resources pools thus together can be seen as  that the networking/protocol stacks can be tied to each different application to its individual resource pool which in light of the plurality of application can also including plurality of networking/protocol stacks viewed as different networking/protocol stacks that can be associated with the different applications and different channels/links to the different pools); 
service the first user space networking stack based on the first pool of memory resources (Olderdissen [0015] lines 1-4, [0041] lines 3-5,  [0047] lines 1-9 and [0053] lines 1-3; which shows the user space includes networking/protocol stacks that can have access to shared memory, viewed as pool of memory resources, where information stored in the memory can be used by the protocol stack thus viewed as a form of providing service based on memory resource, the specifics of the first pool of memory resources disclosed above);

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Olderdissen showing the associated networking/protocol stacks in the user space, into the resource pool management system of Cui, for the purpose of increasing usability by providing for improvements in the communication between the stack and the application, as taught by Olderdissn [0047] lines 1-9 [0049] lines 1-4

Cui as modified by Olderdissen does not specifically disclose establish another pool of memory resources; establish a second pool of memory resources configured for data communication with the first pool of memory resources, and the another pool of memory resources, the second pool of memory resources being accessible by a driver in a kernel space communications stack within a kernel space; modify a first amount of resources within the first pool of memory resources in response to the determination, the modification of the first amount of resources being based at least on a modification of a second amount of resources within the second pool of memory resources.

However, Fuller discloses establish another pool of memory resources (Fuller [0002] lines 1-2 and [0051] lines 1-13; which shows being able to set up multiple pools of resources that can be associated with workload type/application)
establish a second pool of memory resources configured for data communication with the first pool of memory resources and the another pool of memory resources the second pool of memory resources being accessible by a driver in a kernel space communications stack within a kernel space: (Fuller [0002] lines 1-2, [0004] lines 10-14, and [0051] lines 1-13, [0075] lines 8-13, [0077] lines 1-8 and [0105] lines 2-10; which shows that the pool of resources comprises managed set of resources, where resources can be owned associated with a driver tied to a kernel space, and dedicated set of resources pools associated with a workload that can be tied to an application where there can be a plurality of resource pools associated with different workload types thus tied to different applications where there is an ability to share resources, thus allowing for data communication between the pools, where it is seen specifically disclosed above the specifics of user space associated with the plurality of software application), 
modify a first amount of resources within the first pool of memory resources in response to the determination, the modification of the first amount of resources being based at least on a modification of a second amount of resources within the second pool of memory resources (Fuller [0051] lines 1-13, [0093] lines1-5, [0094] lines 1-6 and [0105] lines 2-10; which shows the ability to adjust/share/modify resources between resource pools, where the adjustment amount of resources associated from a pool can be based on the amount of resources released/adjusted from another pool of the managed resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Fuller, showing the plurality of managed and dedicated resource pools, into the resource pool management system of Cui and modified by Olderdissen, for the purpose of improving efficient resource utilization by allowing for specific resource budgeting for specific workloads, as taught by Fuller [0051].

Cui as modified by Olderdissen and Fuller does not specifically disclose wherein the first channel and second channel are both communicatively coupled to a flow switch that is further coupled to the first pool of memory resources dedicated to the first application via the first channel and another pool of memory resources dedicated to the second application via the second channel.

However, Gallezot disclose wherein the first channel and second channel are both communicatively coupled to a flow switch that is further coupled to the first pool of memory resources dedicated to the first application via the first channel and another pool of memory resources dedicated to the second application via the second channel (Gallezot [0025] lines 2-8, [0043] lines 1-8 and [0045] lines 1-2 and Fig. 3 ; which is able to show the connection/coupled flow switch tied to shared memory resource/shared pool of memory resources, viewed as the first and second dedicated memory resources seen specifically disclosed above, , where the flow switch is also connected to plurality of input output ports, thus viewed as coupled/connect to those specific types of plurality of communication channels, which in light of above disclosed information can be viewed as channels associated with the plurality of application and their network/protocol stacks with channels/communication links to shared memory resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gallezot showing the connection of a flow switch to a shared pool of memory resources, into the shared pool of memory resources utilization of Cui as modified by Olderdissen and Fuller for the purpose of increasing usability by being able to controlling the flow of data that is being switched or routed, as taught by Gallezot [0010] lines 1-6 and [0025] lines 2-8.

Cui as modified by Olderdissen, Fuller and Gallezot does not specifically disclose the flow switch that resides in a kernel space where an operating system is executed and the flow switch is outside the pool of memory resources.

However, Kinsella disclose the flow switch that resides in a kernel space where an operating system is executed and different from the user space.  (Kinsella [0004] lines 1-8 and [0020] lines 3-7; which is able to shows that a switch is part of the operating system kernel thus residing in the kernel space that is different from the user space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kinsella showing the switch residing in the kernel space, into the kernel space of Cui as modified by Olderdissen and Fuller and Gallezot for the purpose of helping to increase usability by being able to prevent unauthorized access to the OS and kernel process as taught by Kinsella [0024] lines 4-11.



As to claim 16, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 17, it is comparable to claim 3 above and rejected under the same reasoning.

As to claim 18, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 19, it is comparable to claim 5 above and rejected under the same reasoning.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui, Olderdissen, Fuller, Gallezot and Kinsella as applied to claims 5 and 19 above, and further in view of Luna (Patent No. US 9,040,179 B2).

As to claims 6 and 20, Cui as modified by Olderdissen, Fuller, Gallezot and Kinsella does not specifically disclose wherein the determining of the change in the operational context for the instantiated application comprises determining a more data intensive operation for the instantiated application than an operation for the instantiated application without the change in the operational context.

However, Luna discloses wherein the determining of the change in the operational context for the instantiated application comprises determining a more data intensive operation for the instantiated application than an operation for the instantiated application without the change in the operational context (Luna Col. 21 lines 34-42; which shows being able to determine when an application is more data intensive then another application thus viewed as including determining a difference between a changed and unchanged application).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings Luna showing determining application data intensiveness, into the resource usage pool management system of Cui as modified by Olderdissen, Fuller, Gallezot and Kinsella, for the purpose of improve work efficiency by taking into account features such as data intensity of an application, as taught by Luna Col. 21 lines 18-42.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (Pub. No. US 2014/0068624 A1), in view of Olderdissen (Pub. No. US 2006/0215697 A1), further in view of Cooper et al. (Pub. No. US 2008/0127292 A1), in view of Gallezot et al. (Pub. No. US 2004/0105384 A1) and further in view of Kinsella et al. (Pub. No. US 2015/0370582 A1).

As to claim 7, Fuller discloses a system for managing a plurality of pools of resources, the system comprising: one or more pools of dedicated resources that is dedicated to the first application and a second dedicated resource that is dedicated to the second application, (Fuller [0002] lines 1-2, [0004] lines 10-14, and [0051] lines 1-13, [0075] lines 8-13, [0077] lines 1-8 and [0105] lines 2-10; which shows the plurality of resource pools where the pools can be dedicated/associated to workload types associated with an application, thus have one resource pool for a first application and another resource pool for a second different application); 
one or more drivers (Fuller [0105] lines 2-10; which shows a driver): and
one or more managed pools of resources that are different from the one or more pools of dedicated resources and are managed by the one or more drivers, the one or more managed pools of resources being in operative communication with the one or more pools of dedicated resources via a flow switch apparatus (Fuller [0002] lines 1-2, [0004] lines 10-14, and [0051] lines 1-13, [0075] lines 8-13, [0077] lines 1-8 and [0105] lines 2-10; which shows the managed and dedicated resource pools where pools of resources can be managed by a driver, that can communicate and transfer/share/loan resources between each other resource pools thus acting as a type of flow switch apparatus where the plurality of pools can include those dedicated/associated with workload type application and other managed pools of resources external to other pools but in communication with);
wherein the one or more drivers are each configured to cause adjustment to an amount of first resources allocated to one or more of the one or more pools of dedicated resources, the adjustment to the amount of the first resources being determined based at least on an adjustment of an amount of second resources allocated to the one or more managed pools of resources by a driver (Fuller [0051] lines 1-13, [0093] lines1-5, [0094] lines 1-6 and [0105] lines 2-10; which shows the driver used to manage adjust resources, where the adjustment amount of resources associated from a pool can be based on the amount of resources released/adjusted from another pool of the managed resources).

Fuller does not specifically disclose a plurality applications including a first application and a second application, wherein the first application of the plurality of applications includes a first user space networking stack within a user space and the first user space networking stack includes at least a transport layer protocol and wherein the second application includes a second user space networking stack that is different from the first user space networking stack; wherein the user space is different from the kernel space where an operating system is executed; wherein the first channel is configured to access the first dedicated resource by the first user space networking stack, and the second channel is configured to access the second dedicated resource by the second user space networking stack.

However, Olderdissen discloses a plurality applications including a first application and a second application, wherein the first application of the plurality of applications includes a first user space networking stack within a user space and the first user space networking stack includes at least a transport layer protocol and wherein the second application includes a second user space networking stack that is different from the first user space networking stack (Olderdissen [0010] lines 4-6, [0015] lines 5-10, [0039] lines 3-6, [0046] lines 1-9 and [0047] lines 1-9, [0048] lines 1-5; which shows that there are a plurality of applications and that the protocol/networking stack being associated with the applications in the user space where the stacks containing TCP layer thus viewed as including a form of transport layer protocol, where it is seen that the networking/protocol stacks can have different/other information thus viewed as being different from each which in light of the plurality of application can also including plurality of networking/protocol stacks viewed as different networking/protocol stacks that can be associated with the different applications, viewed as including a first and second application);
wherein the user space is different from the kernel space where an operating system is executed (Olderdissen [0015] lines 1-4, [0041] lines 3-5, [0047] lines 1-9 and [0053] lines 1-3; which shows the separate nature of the user space and kernel space);
wherein the first channel is configured to access the first dedicated resource by the first user space networking stack, and the second channel is configured to access the second dedicated resource by the second user space networking stack (Olderdissen [0010] lines 4-6, [0015] lines 5-10, [0039] lines 3-6, [0041] lines 3-5 [0046] lines 1-9 and [0047] lines 1-9 and [0048] lines 1-5; which shows the protocol/networking stacks running in the user space that has accessed to shared memory, viewed as a pool of dedicated memory resources, where the specifics of the plurality of pools can be seen specifically disclosed above, and where it is seen that the protocol/networking stack being associated with the application in the user space that has accessed to shared memory, viewed as a pool of memory resources, where in light of the plurality of pools associated with different application would be viewed as having a plurality of channel for accessing the plurality of pools information viewed as including a first and second, and communication/in connection with pools of shared memory/memory resources where since it is connected thus viewed as having a basic links/channels/data messaging connection for each different application to the shared memory then each application and its protocol/networking stack would have its own/different channel/communication link to the shared memory resources tied to the network/protocol stacks accessing the shared memory)

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Olderdissen showing the associated networking/protocol stacks in the user space, into the resource pool management system of Cui, for the purpose of increasing usability by providing for improvements in the communication between the stack and the application, as taught by Olderdissn [0047] lines 1-9 [0049] lines 1-4

Fuller as modified by Olderdissen does not specifically disclose one or more channels including a first channel and second channel different from the first channel, the one or more channels operating as an interface between the user space and a kernel space for the system.

However, Cooper disclose one or more channels including a first channel and second channel different from the first channel, the one or more channels operating as an interface between the user space and a kernel space for the system (Cooper claim 24; which shows the kernel space, and that for the kernel space and the user space there is an communication interface/channel between them tied to a application where it is seen that they are a plurality of application thus can be viewed as having channels/interfaces/links associated with the applications).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Cooper communication between kernel and user space, into the communication system of Fuller as modified by Olderdissn, for the purpose of helping to ensure that all actions are monitored and thus improve overall management efficiency, at taught by Cooper [0005, [0006] and claim 24.

Fuller as modified by Olderdissn and Cooper does not specifically disclose wherein the first channel and the second channel are both communicatively coupled to a flow switch apparatus that is further communicatively couple to the first dedicated resource and the second dedicated resource.

However, Gallezot disclose wherein the first channel and the second channel are both communicatively coupled to a flow switch apparatus that is outside the one or more pools of dedicated resources and further communicatively couple to the first dedicated resource and the second dedicated resource (Gallezot [0025] lines 2-8, [0043] lines 1-8 and [0045] lines 1-2 and Fig. 3 ; which is able to show the connection/coupled flow switch tied to shared memory resource/shared pool of memory resources, viewed as the first and second dedicated memory resources seen specifically disclosed above, and while the shared resources make up part of the flow switch other structures/queues make it up as well thus the switch resides outside of the memory resources as well, where the flow switch is also connected to plurality of input output ports, thus viewed as coupled/connect to those specific types of plurality of communication channels, which in light of above disclosed information can be viewed as channels associated with the plurality of application and their network/protocol stacks with channels/communication links to shared memory resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gallezot showing the connection of a flow switch to a shared pool of memory resources, into the shared pool of memory resources utilization of Cui as modified by Olderdissen and Fuller for the purpose of increasing usability by being able to controlling the flow of data that is being switched or routed, as taught by Gallezot [0010] lines 1-6 and [0025] lines 2-8.

Fuller as modified by Olderdissn, Cooper and Gallezot does not specifically disclose the flow switch apparatus that resides in a kernel space.

However, Kinsella disclose the flow switch that resides in a kernel space.  (Kinsella [0004] lines 1-8 and [0020] lines 3-7; which is able to shows that a switch is part of the operating system kernel thus residing in the kernel space that is different from the user space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kinsella showing the switch residing in the kernel space, into the kernel space of Fuller as modified by Olderdissn, Cooper and Gallezot for the purpose of helping to increase usability by being able to prevent unauthorized access to the OS and kernel process as taught by Kinsella [0024] lines 4-11.


As to claim 8, Fuller discloses wherein the one or more drivers being configured to establish resources associated with the one or more managed pools of resources (Fuller [0105] lines 2-10; which shows that the driver it tied to the ability to add resources to the pool of managed resources thus viewed as establishing/associating resources with a pool).

As to claim 9, Fuller discloses wherein the flow switch apparatus is configured for transfer of data between the one or more managed pools of resources and the one or more pools of dedicated resources (Fuller [0051] lines 1-13 and [0124] lines 1-7; which shows the management of the transfer/sharing of resources between resource pools, viewed as including pools of dedicated resources and managed resources).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Olderdissn, Cooper, Gallezot and Kinsella as applied to claim 9 above, and further in view of Mehra et al. (Pub. No. US 2013/0067188 A1).

As to claim 10, Fuller as modified by Olderdissn, Cooper, Gallezot and Kinsella does not specifically disclose wherein at least one of the one or more drivers is configured to establish one of (i) a read only privilege for a portion of a respective managed pool of resources or (ii) a write only privilege for a portion of the respective managed pool of resources.

However, Mehra discloses wherein at least one of the one or more drivers is configured to establish one of (i) a read only privilege for a portion of a respective managed pool of resources or (ii) a write only privilege for a portion of the respective managed pool of resources (Mehra [0054] lines 30-35; which shows the ability to toggle conditions for the pools so that the pool can be in a read only state, thus viewed can toggle/select the options of specific/portions of pools, which in light of information disclosed above can be viewed as resource managed pools).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mehra showing establishing a pool as read only, into the resource pool management system of Fuller as modified by Olderdissn, Cooper, Gallezot and Kinsella, for the purpose of increasing management options associated with resource pools thus allowing for more control over the resource pool options and getting desired results, as taught by Mehra [0054] lines 25-35.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Olderdissn, Cooper, Gallezot and Kinsella as applied to claim 7 above, and further in view of Kogen et al. (Pub. No. US 2011/0246742 A1).

As to claim 11, Fuller as modified by Olderdissn, Cooper, Gallezot and Kinsella does not specifically disclose wherein the one or more managed pools of resources comprise a region, the region comprising a plurality of segments with each of the plurality of segments comprising a plurality of objects.

However, Kogen discloses wherein the one or more managed pools of resources comprise a region, the region comprising a plurality of segments with each of the plurality of segments comprising a plurality of objects (Kogen [0052] lines 3-10; which shows that a pool can comprise a region, segment and associated object information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Kogen showing managing of information in the memory resource pool, into the resource pool management system of Fuller as modified by Olderdissn, Cooper, Gallezot and Kinsella, for the purpose of increasing control over managed pool resources by allowing for more detailed control of resources in the pool, at taught by Kogen [0052].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller Olderdissn, Cooper, Gallezot, Kinsella and Kogen as applied to claim 11 above, and further in view of Rajadnya et al. (Patent No. US 10,331,600 B1).

As to claim 12, Fuller as modified by Olderdissn, Cooper, Gallezot, Kinsella and Kogen does not specifically disclose, wherein each of the plurality of objects is further composed of metadata and a plurality of buflets, each of the plurality of buflets comprising a pointer to a memory buffer.

However, Rajadnya discloses wherein each of the plurality of objects is further composed of metadata and a plurality of buflets, each of the plurality of buflets comprising a pointer to a memory buffer (Rajadnya Col. 4 lines 43-52; which shows object information that is connected to both metadata and pointer to a memory bugged viewed as the buflet information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Rajadnya showing the makeup of object, into the objects of Fuller as modified by Olderdissn, Cooper, Gallezot, Kinsella and Kogen, for the purpose of increasing detail control over objects, as taught by Rajadnya Col. 4 lines 43-52.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Olderdissn, Cooper, Gallezot, Kogen and Rajadnya and Thompson as applied to claim 13 above, and further in view of Castle et al. (Pub. No. US 2010/0005014 A1).

As to claim 14, Fuller as modified by Olderdissn, Cooper, Gallezot, Kogen, Rajadnya and Thompson does not specifically disclose wherein the single entity is selected from the group consisting of: (1) at least one of the one or more drivers; and (2) the one or more applications comprising the respective networking stack within the user space.

However, Castle discloses wherein the single entity is selected from the group consisting of: (1) at least one of the one or more drivers; and (2) the one or more applications comprising the respective networking stack within the user space (Castle [0041] lines 1-9; which shows the section of a single entity is selected from drivers and shared services consumed by an application viewed as including the specifically disclosed above application respective networking stack within the user space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Castle showing the selection of information, into the resource pool management system of Fuller as modified by Olderdissn, Cooper, Gallezot, Kogen, Rajadnya and Thompson, for the purpose of increasing usability by allowing for determining of resources consumed associated with the selection, as taught by Castle [0041].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193